UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-4779



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILLIAM ERIC FRAZIER, a/k/a Eric        William
Frazier, a/k/a Frank Green, a/k/a       William
Henderson, a/k/a William Henson,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CR-04-62)


Submitted:   March 28, 2005                 Decided:   April 14, 2005


Before SHEDD and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


A. Peter Shahid, Jr., SHAHID LAW OFFICE, LLC, Charleston, South
Carolina, for Appellant. Jonathan S. Gasser, Acting United States
Attorney, Alston C. Badger, Assistant United States Attorney,
Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            William     Eric   Frazier     appeals    his      conviction   for

possession of a firearm affecting interstate commerce, after having

been convicted of a crime punishable by a term of imprisonment

exceeding   one   year,   in   violation    of   18   U.S.C.    §§   922(g)(1),

924(a)(2), and 924(e) (2000).       He asserts that the district court

erred by finding an adequate factual basis for his guilty plea

under Fed. R. Crim. P. 11 and by not permitting him to withdraw his

plea.

     Our review of the record discloses that, after filing a motion

to withdraw his plea, Frazier subsequently moved to withdraw the

motion,   which   the   district   court    granted.        Accordingly,    the

district court properly did not act on Frazier’s motion to withdraw

his plea.     Frazier’s Rule 11 challenge to his guilty plea thus

constitutes a challenge to forfeited error, which is properly

reviewed for plain error.       See United States v. General, 278 F.3d

387, 394 (4th Cir. 2002); United States v. Martinez, 277 F.3d 517,

524 (4th Cir.), cert. denied, 537 U.S. 899 (2002).

            Under the plain error standard, this court determines

(1) whether there was error; (2) whether it was plain; (3) whether

it affected Frazier’s substantial rights; and (4) whether, if the

first three criteria are met, this court should exercise its

discretion to notice the error.      Martinez, 277 F.3d at 529 (citing

United States v. Olano, 507 U.S. 725, 732 (1993)).


                                   - 2 -
            A review of the transcript of the guilty plea hearing

confirms    that   the   district    court   fully      complied   with    the

requirements of Rule 11, including a determination of the factual

basis for the plea under the elements of the offense charged.

Thus, we find no error committed by the district court.

            Accordingly,   the   judgment    of   the   district   court    is

affirmed.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                    - 3 -